Citation Nr: 1222982	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rectal cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and Dr. C. 



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  His awards and decorations included the Air Medal.  He died in March 2010, and his widow has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board dismissed the Veteran's appeal in April 2010 due to the Veteran's death during the pendency of the appeal.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2011), substitution in case of death of a claimant who dies on or after October 10, 2008). See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).  The appellant, as the surviving spouse of the Veteran, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  (She submitted a request for substitution that was received by the RO in January 2011, within one year following the date of the Veteran's death.)

In March 2012, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. 

The Board also notes that in a March 2010 rating decision, adjudication of the Veteran's claim of service connection for lung cancer had been deferred.  The record does not show that this issue has been decided, and as noted above, the appellant has been properly substituted in for the Veteran's pending claims.  As no decision has been made, and thereby no appeal perfected, the issue of entitlement to service connection for lung cancer is not currently before the Board, and it is referred to the RO for additional development.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's rectal cancer was not manifested in service or for many years thereafter, and is not shown to be related to service, to include any herbicide exposure therein.

2.  The Veteran was not shown to have prostate cancer during his lifetime.  


CONCLUSION OF LAW

Service connection for rectal cancer is not warranted.  38 U.S.C.A. §§ 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.318 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Adequate VCAA notice was provided in a March 2007 letter, prior to the April 2007 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified have been obtained.  In addition to the paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  Upon reviewing this electronic record, the Board notes that the evidence contained therein is either duplicative of the evidence in the paper claims file or irrelevant to the instant claim.  Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran's available service treatment records (STRs) are associated with the claims file.  The Veteran's pertinent post-service treatment records are associated with his claims file.  VA obtained an expert VHA opinion in 2012.  There is no identified, outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam.  His STRs are silent for complaints or findings related to rectal or prostate problems.  His separation medical examination report, dated in October 1969, specifically noted that the Veteran had a normal prostate examination.  

Private treatment records from West Texas Medical Associates reflect a diagnosis of adenocarcinoma of the rectum in November 2006.  

In a November 2006 private treatment record, the Veteran was noted to have had a CT scan of the abdomen and pelvis in October 2006.  The Veteran had an enlarged prostate, and the cancerous tumor in the rectum extended from 3 cm to 10 cm and closely abutted the prostate.  The physician noted that the tumor did not obviously invade the prostate.  

The Board has reviewed the Veteran's private and VA treatment records and finds no evidence of any prostate cancer diagnosis.  VA treatment records notes a history of benign prostatic hypertrophy with chronic inflammation following prostate biopsies in 2001.  In early 2009, the Veteran was found to have metastatic disease in the thoracic and L2 vertebral bodies, and he was later found to have lung cancer versus rectal cancer metastasized in the lung.  

During the Veteran's March 2010 hearing, Dr. C. opined that the Veteran had prostate cancer which metastasized to the rectum.  He based this opinion upon review of the Veteran's claims file, and the previous 6 months of the Veteran's treatment.  Also, he said that there are very few instances in which rectal cancer metastasizes to the prostate.  Also noted at the hearing were the Veteran's 12 biopsies of the prostate in 2001, all of which were negative for carcinoma.  

Pursuant to the Board's referral of this case for a VHA medical opinion, the VHA physician reviewed the Veteran's claims folder and the conclusions of the NAS in March 2012 and also responded to the following questions: 

(1)  Whether the Veteran had prostate cancer in his lifetime, and if yes,

(2)  Whether prostate cancer led to rectal cancer and/or any cancer of the lung or spine, and

(3) Whether the Veteran developed rectal cancer due to Agent Orange in service.   

Based on a review of the evidence of record, and the conclusions of the NAS, the VHA physician opined, that the Veteran was not diagnosed as having prostate cancer during his lifetime, and his rectal cancer is not due to Agent Orange exposure during service.  In so concluding, the VHA physician reviewed the Veteran's treatment records and found no evidence of treatment for or a diagnosis of prostate cancer.  He indicated that a 2001 surgery note found no evidence of prostate cancer, and he was shown to have normal PSA levels in 2009, which demonstrates no active prostate cancer, much less metastatic prostate cancer.  The VHA physician indicated that he reviewed Dr. C.'s testimony, and found no supporting evidence for Dr. C's assertions that that the Veteran had prostate cancer and that the primary tumor began in the prostate gland. He further found no supporting evidence that the "right lung cancer" was related to active service as the evidence reviewed was most consistent with a diagnosis of metastatic rectal cancer to the lung which was not associated with herbicide exposure, as a primary lung or prostate cancer would be.

The record does not contain any evidence that the Veteran's rectal cancer was manifested in service or immediately following service, nor has the appellant contended otherwise.  In fact, there is no post-service medical evidence of rectal cancer until 2006, more than 35 years after the Veteran's discharge.  Consequently, service connection for this disability on the basis that it became manifest in service is not warranted. 

Moreover, while the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, rectal cancer is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

Service connection for the claimed disabilities may still be established by affirmative, competent and probative evidence showing that such disabilities were at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee, supra.  The opinion of Dr. C., noted above, does indicate that the Veteran had prostate cancer that metastasized to the rectum, but the clinical evidence of record does not show any diagnosis of prostate cancer during his lifetime.  Although Dr. C. has been shown to be competent to reach this opinion, his opinion lacks credibility because it is against the medical evidence of record, which shows no diagnosis of prostate cancer.  Further, there is no competent clinical opinion of record linking the Veteran's rectal cancer to his in-service exposure to Agent Orange.  This medical opinion cannot; therefore, be said to show that the Veteran's rectal cancer was caused by prostate cancer. 

Conversely, the March 2012 VHA opinion is clearly against the claim.  The VHA physician opined that there currently is no definite evidence showing that rectal cancer is associated with Agent Orange exposure, and there is no evidence to show that the Veteran had prostate cancer.  These opinions were based on a review of the Veteran's entire pertinent medical history and NAS conclusions as noted above.  The VHA physician provided a detailed explanation of the rationale for his conclusion, as noted above.  In light of the foregoing, the Board finds the VHA opinion the most probative and persuasive evidence in this matter.  Furthermore, the Veteran's rectal cancer was not manifested until more than 35 years after his discharge from active duty, and he was never shown to have prostate cancer as contended.  Such a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has also considered the Veteran's (and his widow's) statements to the effect that the Veteran's rectal cancer was either incurred during his military service as a result of his exposure to Agent Orange or caused by prostate cancer.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim of disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

Here, as laypersons, the Veteran and his widow are not competent to provide a probative opinion regarding the etiology of the claimed disability as they do not possess the requisite medical expertise to opine that rectal cancer is caused by exposure to herbicides or otherwise had its onset during the Veteran's military service.  

The Board is sympathetic to the appellant's claim and the Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for rectal cancer is denied.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


